EXHIBIT21 JAKKS PACIFIC, INC. SUBSIDIARIES Subsidiary Jurisdiction A.S. Design Limited Hong Kong Arbor Toys Company Limited Hong Kong Creative Designs International, Ltd. Delaware Disguise Limited Hong Kong Disguise, Inc. Delaware DreamPlay Toys LLC Delaware JAKKS Meisheng Trading (Shanghai) Limited China JAKKS Pacific (Asia) Limited Hong Kong JAKKS Pacific (Canada), Inc. Canada JAKKS Pacific (HK) Limited Hong Kong JAKKS Pacific (Shenzhen) Company China JAKKS Pacific (UK) Ltd. United Kingdom JAKKS Pacific France, S.A.S. France JAKKS Pacific Germany GmbH Germany JAKKS Pacific Iberia, S.L. Spain JAKKS Pacific Trading Limited Hong Kong JAKKS Sales Corporation Delaware JKID Limited United Kingdom JKP Mexico Holdings, S.A. de C.V. Mexico Kids Only Limited Hong Kong Kids Only, Inc. Massachusetts Maui, Inc. Ohio Moose Mountain Marketing, Inc. New Jersey Moose Mountain Toymakers Limited Hong Kong Pacific Animation Partners LLC Delaware Play Along (Hong Kong) Limited Hong Kong Tollytots Limited Hong Kong
